COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


                                                      §
                                                                    No. 08-21-00211-CV
                                                      §
 IN RE: CONGREGATION B’NAI ZION OF                           AN ORIGINAL PROCEEDING IN
 EL PASO                                              §
                                                                        MANDAMUS
                                                      §

                                                      §

                                         JUDGMENT

       The Court has considered this cause on the Relator’s petition for writ of mandamus against

the Honorable Javier Alvarez, presiding judge of the County Court at Law #3 of El Paso County,

Texas, and concludes that Relator’s petition for writ of mandamus should be conditionally granted

in part. We therefore direct the trial court to vacate the portion of its order continuing Relator’s

plea to the jurisdiction to allow broad discovery “on Plaintiff’s claim and Defendant’s defenses,”

in accordance with the opinion of this Court. In all other respects, the petition for writ of mandamus

is denied. The writ of mandamus will issue should the trial court fail to comply.

       IT IS SO ORDERED THIS 20TH DAY OF SEPTEMBER, 2022.


                                                  GINA M. PALAFOX, Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.